Title: To George Washington from John Robinson, 29 June 1757
From: Robinson, John
To: Washington, George



Dear Sir
J⟨une⟩ 29. 1757

I wrote you last by Mr Boyd by whom I sent Ten thousand Pounds, Six thousand for the Arrears due to the Regimt and Four thousand for Provisions &ca and Two days ago I received an Order from the Govr to send up to the Officers, appointed to receive the drafted and enlisted men, Two Thousand Pounds to pay the Men the Reward given them by the Act; and I have embraced the Opportunity by the Capt. that goes with our drafted men to Fredericksburgh to send the Money to be delivered to one of the Officers there appointed to receive the Men, to be by him delivered to You, I have paid Eleven of our Men who enlisted voluntary, a List of whose names I have sent to be given to the Officer that they mayn’t demand again, and there are only five that are drafted and who are to receive their Reward from You, I flatter myself the Conduct of our County in this Affair will meet with Approbation, as we have sent our full Compliment, and most of them likely young fellows I wish every other County may do as well, whereby you may be enabled to make some defence against our numerous and vigilant Enemy, of whose Motion⟨s⟩ and destination we are impatient to hear ⟨and⟩ of Fate of poor Spotswood, who is

much lamented among us. In your last letter you hinted something of Capt. Mercers being indebted to the Country but as you did not speak out or let me know on what Acct it is I cant tell how to Act, the Committee has settled his Accts and there is due to him about 160. Which I shall retain in my hands till I hear further from you—I sincerely wish you all the happiness you can desire for I am with the greatest Truth Dear Sir Your Affecte Freind

John Robinson

